Case 1:16-cv-21965-JEM Document 39 Entered on FLSD Docket 12/22/2020 Page 1 of 2




                       UNITED STATES DISTRJCT COURT FOR THE
                           SOUTHERN DISTRICT OF FLORIDA

                         CASE N O.16-21965-C1V -M ARTlNEZ/REID
                                  (04-20305-CR-M ARTm EZ)
  UNISES CHAPOTIN,

        M ovant,

  VS.

  UNITED STATES OF AM ERICA,

        Respondent.
                                           /

   O RD ER AD O PTING M A G ISTR ATE JU D G E 'S R EPO RT A N D R EC O M M EN D ATIO N

        THE M ATTER wasreferred to the HonorableLisetteM .Reid,United StatesM agistrate

  Judge,foraReportand RecommendationonM ovant'smotion to vacatepursuantto28U.S.C.j
  2255.(DE 31).MagistrateJudgeReid fledaReportand Recommendation ($çR&R'')concluding
  thatPlaintiffsM otion shouldbedenied butthatacertifcate ofappealability should issue.(DE
  33).M ovantandtheGovenunentfiledobjections.TheCourthavingreviewedtheR&R andrecord
  inthiscase denovo,including thesupplem entsoftheparties,itishereby
         ORDERED AND ADJUDGED thatUnitedStatesM agistrateJudgeReié'swell-reasoned
  Reportand Recommendation (DE 33)isAFFIRM ED andADOPTED.TheM otion (DE 1)is
  DENIED.TheCourtfurtheragreeswiththeGovernmentthat(1)M ovant'scareeroffenderclaim
  isuntimely becauseJohnson v.United States,576 U.S.591(2015),invalidated only a specific
  provision of!he Arm ed CareerCrim inalActand did notstarta new one-yearclock perm itting
  M ovanttobringanindependentvaguenesschallenge;and (2)thatM ovant'scareeroffenderand
  j 924/)claimswereprocedurally defaulted becauseM ovantfailed to raise eitherclaim in the
  districtcourtbefore orduring hiscrim inaltrialoron directappeal.
Case 1:16-cv-21965-JEM Document 39 Entered on FLSD Docket 12/22/2020 Page 2 of 2




          Given the complexitiesand legalcontroversy concem ingthe issuesin thiscase,theCourt
  agrees with Judge Reid that a certificate of appealability is appropliate and accordingly
  G R AN TED .
          DONE AND ORDERED in Cham bers atM iami,Florida,this 18th day ofDecem ber,
  2020.




                                                  JOSE E. ARTINEZ
                                                  UN ITE 1STATES D ISTIU CT JUD GE
